Citation Nr: 1740551	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 16, 2012, for the award of service connection for idiopathic seizure disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to June 11, 2014, a rating in excess of 40 percent prior to May 4, 2015, and a rating in excess of 80 percent thereafter for service-connected idiopathic seizure disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his June 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veteran Law Judge.  Although a hearing was scheduled for December 2016, that same month, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2016).

In a June 2016 rating decision, the AOJ increased the Veteran's disability rating for his service-connected idiopathic seizure disorder to 40 percent, effective June 11, 2014, and 80 percent, effective May 4, 2015.  However, as higher ratings for this disability are available throughout the appeal period, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of these disabilities to reflect the June 2016 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, following the June 2016 supplemental statement of the case, additional evidence, including a July 2017 Disability Benefits Questionnaire (DBQ), VA treatment records, and employment information, was added to the record.  The agency of original jurisdiction (AOJ) has not yet reviewed this evidence in connection with the current appeal; however, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may to the merits of the appeal.  38 C.F.R. § 20.1304(c) (2016).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, in his June 2013 notice of disagreement, the Veteran indicated that he was unable to work due to his service-connected idiopathic seizure disorder.  In July 2017 and August 2017, he filed formal claims for a TDIU due to his service-connected idiopathic seizure disorder.  Therefore, pursuant to the Court's holding in Rice, the Board finds that it jurisdiction over this issue as part and parcel of his claim for a higher rating and has listed such on the title page.


FINDINGS OF FACT

1.  Following the final July 1983 Board decision that denied service connection for a seizure disorder, VA first received the Veteran's petition to reopen his claim on November 16, 2012.

2.  In the April 2013 rating decision on appeal, service connection for idiopathic seizure disorder was granted, effective November 16, 2012, the date his petition to reopen was received.

3.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, his service-connected seizure disorder has resulted in an average of one major seizure every three months.

4.  The preponderance of the evidence demonstrates that the Veteran's idiopathic seizure disorder has not precluded his ability to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The July 1983 Board decision that denied service connection for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1101 (2016). 

2.  An effective date prior to November 16, 2012, for the award of service connection for idiopathic seizure disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2016).

3.  The criteria for an initial 80 percent disability rating, but no higher, for service-connected idiopathic seizure disorder are met, effective November 16, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8910 (2016).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of his appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Earlier Effective Date

The Veteran contends that an effective date earlier than November 16, 2012, is warranted for the award of service connection for idiopathic seizure disorder.  Specifically, the Veteran alleges that an effective date of May 11, 1982, the day after he was discharged, is warranted.  See June 2013 Notice of Disagreement.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for seizures in May 1982, and his claim was denied in a June 1982 rating decision.  The RO determined that a chronic seizure disorder preexisted the Veteran's military service and was not aggravated by service.  He filed a timely a notice of disagreement in July 1982, and a statement of the case was issued in August 1982.  He filed a substantive appeal in September 1982 and, in July 1983, the Board denied his claim, finding that a seizure was not incurred in or aggravated by his military service.  

A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

In the present case, the July 1983 Board decision was sent to the Veteran; however, he did not request reconsideration of such.  Therefore, the July 1983 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 C.F.R. § 3.156(c) (2016), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim.  However, the Veteran's service records were associated with the claims file at the time of the July 1983 Board decision.

The Board acknowledges that prior Board decisions can be vitiated by a finding of clear and unmistakable (CUE) in such decisions (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.   A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  

In the instant case, the Veteran has generally contended that he should be awarded an effective date of May 11, 1982, for service connection for idiopathic seizure disorder because evidence used in the rating decision that awarded service was inexistence at the time of the prior final denial.  However, he has not specifically alleged CUE in the prior final decision, and such contentions do not reflect the type of specificity need to sufficiently raise such a claim.

Thereafter, VA received the Veteran's petition to reopen his claim for service connection on November 16, 2012.  The July 2013 rating decision on appeal granted service connection for idiopathic seizure disorder, effective November 16, 2012, the date his petition to reopen his claim was received.

The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for a seizure disorder that was received after the final July 1983 Board decision, but prior to the receipt of the November 16, 2012, petition to reopen.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for a seizure disorder prior to the receipt of the petition to reopen cannot constitute a request to reopen his claim for service connection.

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  With regard to his idiopathic seizure disorder, based on these regulations, the effective date has been appropriately assigned as the date his petition to reopen his claim for service connection was received after the final July 1983 Board decision.

While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to November 16, 2012, for the grant of service connection for idiopathic seizure disorder.

Accordingly, the preponderance of the evidence is against an effective date prior to November 16, 2012, for the grant of service connection for idiopathic seizure disorder.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

On November 16, 2012, the Veteran's petition to reopen his claim for service connection was received.  In the April 2013 rating decision on appeal, service connection for an idiopathic seizure disorder was granted, and a 10 percent disability rating was assigned under Diagnostic Code 8910, effective November 16, 2012.  38 C.F.R. § 4.124a.  Thereafter, in a June 2016 rating decision, the AOJ increased the Veteran's disability rating to 40 percent, effective June 11, 2014, and 80 percent, effective May 4, 2015.  

Epilepsy, grand mal, is rated under Diagnostic Code 8910 which directs that the disability be rated as major seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  Under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula), a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent rating is warranted for at least one major seizure in the last six months or two in the last year, or averaging at least five to eight minor seizures weekly.  A 60 percent rating is warranted for averaging at least one major seizure in four months over the last year or an average of nine to ten minor seizures per week.  An 80 percent rating is warranted for averaging at least one major seizure in three months over the last year or more than ten minor seizures weekly.  A 100 percent rating is warranted for averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a.  

For VA purposes, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. §4.124a, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Note (2).  

Where continuous medication is required to control the epilepsy, 10 percent is the minimum rating assignable.  To warrant a higher rating, a Veteran's seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In December 2012, the Veteran submitted a number of lay statements from family and friends that discussed his medical history, as well as his continuous use of medication to control his seizures.

In March 2013, the Veteran underwent a VA examination.  He was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  He denied having any seizures within the last five years.  The examiner noted continuous use of medication to control his seizure disorder.  Pertinent signs or symptoms associated with his disability included generalized tonic-clonic convulsions, episodes of unconsciousness, episodes of staring, episodes of rhythmic blinking of the eyes, episodes of sudden jerking movement of the arms, trunk, or head, episodes of sudden loss of postural control, episodes of random motor movements, episodes of abnormalities of thinking and memory, episodes of speech disturbances, and episodes of disturbances of gait.  His most recent seizure activity was in the fall of 2008.  The examiner noted zero to one minor seizures over the last six months, and no seizures within the last two years.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.

In a May 2013 VA treatment record, the Veteran reported that his last full seizure episode was four or five years ago, but that he was still experiencing blackouts once a month for the last few months.

In June 2013, the Veteran reported an episode during which he had the shakes, he blacked out, and experienced slurred speech, and he indicated that these problems had been on and off for years.  He also reported episodes of memory laps, fatigue, and dizziness for the past week.  He indicated that the episodes began after he was prescribed Dilantin.

In his June 2013 notice of disagreement, the Veteran stated that he still suffered from blackouts and other characteristics.

A December 2013 VA treatment record noted that the Veteran had not had a seizure episode since his last visit in June 2013.

A March 2014 VA treatment record noted the Veteran's report of generalized convulsive seizures during which he lost consciousness and experienced some behavioral changes.  He stated that his most recent episode was in December 2013.  He reported roughly ten seizures during 2013, including nocturnal seizures.  He was diagnosed with a history of seizures, most likely complex partial or partial onset with secondary generalization.  He denied any seizures so far that year.

In support of his claim, the Veteran submitted a March 2014 DBQ completed by his VA physician.  He was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  The examiner noted that the Veteran experience about ten seizures per year.  The examiner noted continuous use of medication to control his seizure disorder.  Pertinent signs or symptoms associated with his disability included generalized tonic-clonic convulsions, episodes of unconsciousness, brief interruption in consciousness or conscious control, episodes of staring, episodes of rhythmic blinking of the eyes, episodes of sudden jerking movement of the arms, trunk, or head, episodes of sudden loss of postural control, episodes of complete or partial loss of use of one or more extremities, episodes of abnormalities of thinking, memory, and mood, episodes of speech disturbances, and episodes of tremors.  His most recent seizure activity was in December 2013.  The examiner noted at least one seizure in the past two years, and an average frequency of at least one in the past six months.

An August 2014 VA treatment record noted that the Veteran's last generalized tonic-clonic seizure was in December 2013.

In December 2014, the Veteran denied seizures, but indicated that he nevertheless experienced blackouts and shaking since his last visit.

A January 2015 VA treatment record noted that the Veteran's seizures were manifested by a warning sign of shaking, following by a black out and full loss of consciousness with generalized shaking.

In March 2015, the Veteran reported experiencing a generalized tonic-clonic seizure in December and one that very morning. 

In April 2015, the Veteran reported one seizure in late December, and one in early January.

In support of his claim, the Veteran submitted two DBQs Questionnaires completed by his VA physician in March 2015 and April 2015.  Both examinations note similar findings except that the March 2015 DBQ noted that his last seizure was in March 2014, while the April 2015 DBQ noted that his most recent seizure activity occurred in March 2015.  He was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  The examiner noted that the Veteran experience about ten tonic-clonic seizures per year.  The examiner noted continuous use of medication to control his seizure disorder.  Pertinent signs or symptoms associated with his disability included generalized tonic-clonic convulsions, episodes of unconsciousness, brief interruption in consciousness or conscious control, episodes of staring, episodes of rhythmic blinking of the eyes, episodes of nodding of the head, episodes of sudden jerking movement of the arms, trunk, or head, and episodes of complete or partial loss of use of one or more extremities.  The examiner noted zero to four minor seizures per week, and an average frequency of major seizures of at least one in the three months over the last year.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with his seizure disorder.

A June 2015 VA treatment record noted the Veteran's report of breakthrough seizures over the Christmas holiday, and that his last seizure was in February.

In June 2015, the Veteran underwent another VA examination.  He was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures) and absence seizures or petit mal or atonic seizures (generalized non-convulsive seizures).  The examiner noted continuous use of medication to control his seizure disorder.  Pertinent signs or symptoms associated with his disability included generalized tonic-clonic convulsions, episodes of unconsciousness, brief interruption in consciousness or conscious control, episodes of staring, episodes of rhythmic blinking of the eyes, episodes of nodding of the head, episodes of sudden jerking movement of the arms, trunk, or head, episodes of sudden loss of postural control, episodes of random motor movements, episodes of abnormalities of memory, episodes of speech disturbances, and episodes of visceral manifestations.  His most recent seizure activity was in March 2015.  The examiner noted five to eight minor seizures per week, and an average frequency of major seizures of at least one in the three months over the last year.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with his seizure disorder.

A June 2017 VA treatment record noted that he continued to experience small seizures very often, and that his last big seizure was in May 2016.  He described his small seizures as shaking and blinking out.  He was confused and tired after.  He reported that they occurred three to five times per month.  When asked to explain how his "big seizures" were different, he was unable to explain, and simply stated that he often had to go to the hospital when one occurred.

In support of his claim, the Veteran submitted a July 2017 DBQ completed by his VA physician.  He was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures), posttraumatic seizures, and complex partial seizures.  The examiner noted continuous use of medication to control his seizure disorder.  Pertinent signs or symptoms associated with his disability included generalized tonic-clonic convulsions, episodes of unconsciousness, brief interruption in consciousness or conscious control, episodes of sudden jerking movement of the arms, trunk, or head, episodes of random motor movements, episodes of abnormalities of thinking and mood, and episodes of tremors.  His most recent seizure activity was in March 2017.  The examiner noted at least one seizure in the past two years, and an average frequency of less than one in the past six months.

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that, since his petition to reopen was received, his service-connected idiopathic seizure disorder was manifested by an average of one major seizure every three months.  As such, an initial 80 percent disability rating is warranted, effective November 16, 2012.  

The Board notes that the Veteran is competent to report his symptoms such as convulsions, shaking, blackouts, and slurred speech because these symptoms can be observed by lay persons.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, his reports are bolstered by the VA examination reports and DBQs that note symptoms such as generalized tonic-clonic convulsions, episodes of unconsciousness, and episodes of speech disturbances.  Although the evidence suggest some discrepancy as to the frequency of the Veteran's major seizure versus, the Board notes his March 2014 report of ten seizures in over the course of 2013.  Moreover, the March 2015 and April 2015 DBQs and the June 2015 VA examination all concluded that the Veteran's seizures were appropriately characterized as major seizures, and that he experienced an average of at least one seizure per three months over the proceeding twelve months.

However, the Board finds that the Veteran's service-connected idiopathic seizure disorder was not manifested by an average of one major seizure per month over any twelve month period.  In fact, as noted above, in December 2012, March 2013, and April 2013, he denied any seizures for four or five years.  In December 2013, he denied any seizures for the last six months.  Although he experienced a subsequent seizure in December 2013, the next reported seizures occurred in December 2014 and January 2015.  Thus, by his own admission, the Veteran did not experience an average of one major seizure per month over any twelve month period during the course of the appeal.  As such, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected idiopathic seizure disorder; however, the Board finds that his symptomatology has been adequately addressed by the assigned rating throughout the appeal period.  Therefore, assigning any further staged rating is not warranted.

In summation, after affording all benefit of the doubt to the Veteran, the Board finds that his service-connected idiopathic seizure disorder warrants an 80 percent disability rating under the General Rating Formula, effective November 16, 2012. However, the preponderance of the evidence is against a higher rating.  In denying any further compensation in excess of 80 percent for the Veteran's idiopathic seizure disorder, the Board finds that the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



IV.  TDIU

The Veteran generally contends that his service-connected idiopathic seizure disorder prevents him from obtaining and maintaining gainful employment.  Given that that his claim for a TDIU was raised in connection with his claim for a high initial rating, the Board finds that the issue of entitlement to a TDIU stems from his November 2012 petition to reopen.  See Rice, supra.

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Since November 16, 2012, the Veteran was service-connected for idiopathic seizure disorder, rated as 80 percent disabling.  Therefore, at all pertinent points, he meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected idiopathic seizure disorder.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude his from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").

According to the U.S. Census Bureau Housing and Household Economics Statistics Division, the poverty thresholds for one person from 2012 to 2016 were as follows: $11,720 in 2012; $11,888 in 2013; $12, 071 in 2014; $12,082 in 2015; and $12,486 in 2016. 

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

A March 2013 VA examination noted that the Veteran could not operate heavy machinery or pass a Department of Transportation physical due to his service-connected seizure disorder.

A May 2013 VA treatment record indicated that he was laid off at that time.  

In his June 2013 notice of disagreement, the Veteran indicated that his disability limited the types of jobs that he was able to pursue, and that he could not perform work that involved trucking, some machine operation, driving a bus, and jobs dealing with public passengers.

In January 2014, he requested a letter concerning the nature of his seizure disability for his job and school.

A March 2014 DBQ completed by his VA physician, noted that the Veteran was disqualified by the Department of Transportation for a commercial driver's license, that he could not work or operate heavy machinery, and that he could not climb high ladders.

A June 2014 VA treatment record notes that the Veteran completed twelve credit hours the prior semester.

A November 2014 VA treatment record indicated that the Veteran had been unemployed as a printing press operator on and off for the last fifteen months due to industry decline.  He stated that he was undergoing vocational rehabilitation in an effort to become a counselor, including a drug rehabilitation counselor, and he also stated that he had been enrolled in school for a year.

A January 2015 VA treatment record noted that the Veteran was working full time and that he was going to school full time.

March and April 2015 DBQs completed by his VA physician noted that he could not drive, that he could not work or operate heavy machinery, and that he could not climb ladders.

A June 2015 VA examination noted that the Veteran had to relinquish his normal jobs and opportunities, and that he had been demoted due to his inability to operate machine or drive eighteen-wheel trucks.  He nevertheless reported pursuing further eduction so that he could find an occupation that worked for him.

A June 2016 VA treatment record noted that he had recently completed his associate's degree.

A July 2017 DBQ noted that the Veteran could not drive, that he could not work or operate heavy machinery, and that he could not climb ladders.

In his July 2017 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran claimed that he last worked on a full time basis on May 16, 2013.  He stated that the most he had ever earned was $49,000 in 2012.  His employment history included the following positions, hours per week, and earnings: a printing press operator forty hours a week from September 2008 to April 2012, with highest gross monthly earnings totaling $3,000; a data administrator thirty hours a week from May 2013 to May 2016, with highest gross monthly earnings totaling $1,850; and working in bindery thirty hours a week from September 2016 to the present, with highest gross monthly earnings totaling $2,000.  His earned income for the last twelve months was $24,000.  He reported that he was still studying to become a substance abuse counselor, and had been doing so since June 2013.

In an updated August 2017 VA Form 21-8940, the Veteran claimed that he was currently working full time.  He stated that the most he had ever earned was $49,500 in 2012.  His employment history included the following positions, hours per week, and earnings: a printing press operator forty hours a week from September 2008 to April 2012, with highest gross monthly earnings totaling $2,900; a pressman/data administrator thirty hours a week from September 2013 to March 2016, with highest gross monthly earnings totaling $2,050; and working in bindery fifty two hours a week from September 2016 to the present, with highest gross monthly earnings totaling $2,700.  His earned income for the last twelve months was $24,000.  He reported that he studied psychology from September 2013 to May 2016.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  Although the Veteran's service-connected idiopathic seizure disorder interfered with his ability to perform certain employment-related functions, such as driving commercial vehicles, working or operating heavy machinery, and climbing ladders, by his own admission, he was nevertheless able to maintain substantially gainful employment as defined under 38 C.F.R. § 4.16(a) throughout the appeal period.  Specifically, the Veteran's earned income from 2012 through 2016 exceeded the poverty thresholds as defined by the U.S. Census Bureau Housing and Household Economics Statistics Division.  Although he reported different gross earnings figures in his July 2017 and August 2017 formal applications for a TDIU, the amounts reported are nevertheless higher than the poverty thresholds for each pertinent year.  He also reported that he had earned $24,000 over the last twelve months.

As the Veteran's earned income clearly exceeded the established poverty thresholds in 2012, 2013, 2014, 2015, and 2016, he is ineligible for a TDIU during those periods.

The Board notes that the Veteran was unemployed from roughly April 2012 to either May 2013 or September 2013; however, in both May 2013 and November 2014, the Veteran indicated that he had been laid off due to economic conditions; there is nothing to suggest that he was unable to work as a result of his idiopathic seizure disorder.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected idiopathic seizure disorder, and the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against his claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An effective date prior to November 16, 2012, for the award of service connection for idiopathic seizure disorder is denied.

A rating of 80 percent, but no higher, is warranted for service-connected idiopathic seizure disorder, effective November 16, 2012.

Entitlement to a TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


